Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “in the temperature status category”  in line 11 of the claim is considered indefinite. Claim 1 discloses “at least two temperature status categories” and it  is unclear which temperature status category is being referred to in line 11.
Also regarding claim 1, the limitation “preventing, during running of the at least one measuring protocol in such a way that for each starting temperature status, which is included in the temperature status category, at a beginning of a measurement with a measuring protocol” is considered indefinite. It is unclear if the “preventing” is done at the beginning of a 
Claims 2-11 and 17 are rejected for depending on claim 1.

The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear what constitutes a “substantially” identical magnetic resonance facility.
Claims 3-4 are rejected for depending on claim 2.

Regarding claim 3, the claim discloses “at least one usage category” in line 2 and then “usage categories” in lines 3-4. It is unclear if there can be one usage category or is a plurality of usage categories.

Claim 4 recites the limitation "the at least one usage category" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this claim should actually depend from claim 3, which discloses at least one usage category.
Also regarding claim 4, the limitation “wherein at least some of the temperature status categories are determined in such a way that a specified proportion of the starting temperature statuses of the specification information, considered specific to the at least one usage category, which rules out starting temperature statuses with the highest 5temperatures, is included” is considered indefinite. It is unclear what rules out the starting temperature statuses with the highest 5temperatures. The plurality of commas without separate lines and indenting leave the claim limitations (and the rest of the claims) difficult to understand.

Claim 7 recites the limitation "the power input" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-9 are rejected for depending on claim 7.
 
Regarding claim 15, the limitation “the current temperature status” in lines 3 and 6 lack antecedent basis. It is unclear if “the current temperature status” is the same as “an actual, current temperature status” disclosed in earlier in the claim.
Also regarding claim 15, the limitation “the measurement” in line 2 lack antecedent basis.
Also regarding claim 15, the limitation “wherein, when the current temperature status is not part of a temperature status category of the setting parameter set used” seems to conflict with “the determined protocol parameters are adjusted by using a setting parameter set associated with the temperature status category, which 25belongs to the current temperature status” of the same claim (emphasis added). The first stated limitation states that the current temperature status is not part of a temperature status category, then the next limitation states that the temperature status category belongs to the current temperature status. Therefore, these limitation conflict and the claim is considered indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 10-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yui (US 2015/0123661).

Regarding claim 1, Yui teaches a method for providing setting parameter sets for at least one measuring protocol described by protocol parameters for acquiring magnetic resonance data with a magnetic resonance facility, comprising: 5
	determining a setting parameter set for each of at least two temperature status categories of the magnetic resonance facility using a temperature model describing a development of a temperature status of at least one component of the magnetic resonance facility  [¶0064-0067, wherein parameters for pulse sequences are determined using the temperature prediction. See also ¶0036-0048 and rest of reference.], the at least one component being heated when the at least one measuring protocol is run, wherein the setting parameter set includes specified values for at least some of the protocol parameters and/or 10specified value ranges for at least some of the protocol parameters [¶0063-0067, wherein the gradient coil is heated and parameters are determined to keep cooling within temperature limits. See also rest of reference.]; and 
 [See Fig. 5 and ¶0011, wherein the temperature is determined at the start of the pulse sequence. See also rest of reference.], which uses protocol parameters according to the specifications of the setting parameter set [See Fig. 5, steps 105-106. See also ¶0063-0073 and rest of reference.], overheating of the at least one 15component due to the measurement with the measuring protocol being repeated a maximum number of times for a specified number of repetitions, the overheating being defined by a limit temperature being exceeded [See Fig. 5, steps 105-106. ¶0067, teaches using the TR. See also ¶0063-0073 and rest of reference.].

Regarding claim 2, Yui further teaches wherein the temperature status categories are defined by evaluating starting temperature statuses determined when using an at least 20substantially structurally identical magnetic resonance facility for specification information that describes the measuring protocol [¶0064, wherein the temperature is measured from the same MRI apparatus and at the start of the pulse sequence to be executed. Therefore, the MRI apparatus is identical. See also rest of reference.].

Regarding claim 3, Yui further teaches wherein the specification information is in a form broken down according to at least one usage category, wherein the evaluation and/or definition of the temperature status categories takes place as a function of the usage 25categories [¶0060, wherein the protocols are grouped. ¶0066-0067, wherein the information includes power information. See also rest of reference.].

Regarding claim 4, Yui further teaches wherein at least some of the temperature status categories are determined in such a way that a specified proportion of the starting temperature statuses of the specification information, considered specific to the at least one usage category, which rules out starting temperature statuses with the highest 5temperatures, is included [See Fig. 5 and ¶0011, wherein the starting temperature is determined at the start of the pulse sequence. Fig. 5, after step 109 another pulse sequence is executed. Therefore, there will be a pulse sequence with a higher starting temperature than the previous pulse sequence (since running the first pulse sequence will heat up the coil). Therefore, there is a second pulse sequence group that is executed and not grouped with the first pulse sequence. See also rest of reference.].

Regarding claim 6, Yui further teaches wherein at least some of the temperature status categories are defined as a function of a mode of the magnetic resonance facility in a period ending at the beginning of the measuring protocol [¶0011, wherein the temperature is determined before the pulse sequence executes. Then a pulse sequence is associated with that temperature to determine temperature rise. See also Fig. 5 and rest of reference.].

Regarding claim 7, Yui further teaches wherein the temperature model is a linear temperature 15model in which, in a differential equation, a linear correlation is assumed between [See ¶0036-0044 and equations 1-5. See also rest of reference.].

Regarding claim 10, Yui further teaches wherein at least one model parameter of the temperature model is determined in a calibration measurement with the magnetic resonance facility [Fig. 5, step 104 and ¶0036-0038, wherein the starting temperature is first determined. See also rest of reference.], wherein, a magnetic resonance sequence is used that incorporates a 25known mean gradient power [See equation 5, wherein mean gradient power is shown. See also rest of reference.].

Regarding claim 11, Yui further teaches a non-transitory computer-readable storage medium with an executable program stored thereon, that when executed, instructs a processor to perform the method of claim 1 [¶0093. See also rest of reference.].

Regarding claim 12, Yui teaches a method for operating a magnetic resonance facility to acquire magnetic resonance data with a measuring protocol described by protocol parameters, the method comprising: 
	providing setting parameter sets [¶0063. See also rest of reference.]; 
	determining protocol parameters for the measuring protocol according to a 5specification of one of the provided setting parameter sets for the measuring protocol [¶0064-0067, wherein parameters for pulse sequences are determined using the temperature prediction. See also ¶0036-0048 and rest of reference.]; and 
	acquiring the magnetic resonance data using the determined protocol parameters [See Fig. 5, steps 107 and 108. See also rest of reference.].

Regarding claim 13, Yui further teaches wherein the setting parameter sets are determined for temperature status categories of the magnetic resonance facility using a temperature 10model describing a development of a temperature status of at least one component of the magnetic resonance facility [¶0064-0067, wherein parameters for pulse sequences are determined using the temperature prediction. See also ¶0036-0048 and rest of reference.], the at least one component being heated when the at least one measuring protocol is run, wherein the setting parameter sets include specified values for at least some of the protocol parameters and/or specified value ranges for at least some of the protocol parameters [¶0063-0067, wherein the gradient coil is heated and parameters are determined to keep cooling within temperature limits. See also rest of reference.].

Regarding claim 14, Yui further teaches wherein the setting parameter set is selected as a function of an affiliation of a temperature status of at least one component of the magnetic resonance facility at a beginning of the measuring protocol with a temperature status category [¶0064-0067 and ¶0011, wherein temperature is determined before the start of pulse sequence which determines current for gradient coil using temperature model. See also rest of reference.] and/or an affiliation of the magnetic resonance facility with a usage category.

Regarding claim 16, Yui further teaches a non-transitory computer-readable storage medium with an executable program stored thereon, that when executed, instructs a processor to perform the method of claim 12 [¶0093. See also rest of reference.].

Regarding claim 17, Yui further teaches a provision facility, comprising: a category defining facility configured to define temperature status categories [Fig. 1, controller 133. See also rest of reference.], a modeling facility configured to perform the method of claim 1 to determine setting parameter sets [Fig. 1, controller 133. See also rest of reference.], and 5an interface configured to provide the determined setting parameter sets [Fig. 1, interface 131 and input 134. See also rest of reference.]. 

Regarding claim 18, Yui further teaches a magnetic resonance facility, comprising: a scanner [See Fig. 1, wherein MRI apparatus is shown.]; and a controller configured to perform the method as claimed in claim 12 [See Fig. 1, see controller 133 part of computer 130. See also rest of reference].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Yui, in view of Biber (US 2013/0181708).

Regarding claim 5, Yui teaches the limitations of claim 1, which this claim depends from.
	Yui further teaches the temperature status categories  [¶0064-0067, wherein parameters for pulse sequences are determined using the temperature prediction. See also ¶0036-0048 and rest of reference.].
	Yui is silent in teaching wherein at least some of the temperature status categories are defined by threshold values for the temperature of the at least one component, the threshold values being selected at least in part as a function of a cooling temperature to which the at least one component is cooled by a cooling facility associated 10therewith, and/or the limit temperature.
	Biber, which is also in the field of MRI, teaches wherein at least some of the temperature status categories are defined by threshold values for the temperature of the at least one component, the threshold values being selected at least in part as a function of a [¶0050, wherein the pulse sequences are formed in a list and the pulse sequences are associated with temperature rise and thermal budget. These parameters can be shown with colored traffic lights. Therefore, the list of pulse sequences can be color coded (traffic light) according to their temperature status and thermal budget. See also ¶0030 and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Yui and Biber because both Yui and Biber teach performing MRI pulse sequences and making sure that the MRI apparatus does not exceed temperature/power thresholds [Biber - ¶0013]. Further, Biber teaches it is known to display to the user/technician in different forms (such as traffic lights) to make changes to the pulse sequences so that limits are not exceeded [Biber- ¶0050].

Regarding claim 15, Yui teaches the limitations of claim 12, which this claim depends from.
	Yui further teaches further comprising: determining an actual, current temperature status before a start of the measurement with the measuring protocol, wherein, when the current temperature status is not part of a temperature status category of the setting parameter set used, the determined protocol parameters are adjusted by using a setting parameter set associated with the temperature status category, which 25belongs to the current temperature status, and/or by way of a calculation using the temperature model to facilitate prevention of overheating of the at least one component.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Yui, in view of Chu (“MR Gradient Coil Heat Dissipation”).

Regarding claim 8, Yui teaches the limitations of claim 7, which this claim depends from.
	Yui further teaches the time constant, and the power input is assumed to be proportional to a mean gradient power [See equation 5, wherein mean gradient power is shown. See also rest of reference.].
	However, Yui is silent in teaching wherein the time is greater than one minute.
	Chu, which is also in the field of MRI, teaches wherein the time is greater than one minute [See Fig. 4, wherein time is in minutes. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Yui and Chu because both Yui and Chu teach methods in MRI for monitoring the temperature of gradient coils and to model the temperature rise of gradient coils when MR pulse sequences are executed [Chu – abstract].

Regarding claim 9, Yui and Chu teach the limitations of claim 8, which this claim depends from.
	Yui further teaches wherein the mean gradient power is a gradient strength mean squared [See equation 5. See also rest of reference.].

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Yui, in view of Takai (US 2017/0045590).

Regarding claim 15, Yui teaches the limitations of claim 12, which this claim depends from.
	Yui further teaches further comprising: determining an actual, current temperature status before a start of the measurement with the measuring protocol [¶0011 and see also Fig. 5, step 104. See also rest of reference.], the determined protocol parameters are adjusted by using a setting parameter set associated with the temperature status category, which 25belongs to the current temperature status, and/or by way of a calculation using the temperature model to facilitate prevention of overheating of the at least one component [¶0063-0067, wherein the gradient coil is heated and parameters are determined to keep cooling within temperature limits using the predicted temperature change. See also rest of reference.].
	However, Yui is silent in teaching wherein, when the current temperature status is not part of a temperature status category of the setting parameter set used.
	Takai, which is also in the field of MRI, teaches when the current temperature status is not part of a temperature status category of the setting parameter set used [¶0095], using a setting parameter set associated with the temperature status category, which 25belongs to the current temperature status, and/or by way of a calculation using the temperature model to facilitate prevention of overheating of the at least one component [¶0095-0098, wherein the imaging is performed so that temperature limitation values are not exceeded. See also rest of reference.].
[Takai - ¶0082. See also rest of reference.].  Takai also teaches that the gradient coil temperature is measured to prevent overheating  [Takai - ¶0011, ¶0082, ¶0085. See also rest of reference., similar to Yui. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/RISHI R PATEL/Primary Examiner, Art Unit 2896